                                            Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        BYRON JACKSON,                                  Case No. 19-CV-07657-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                         ORDER DENYING MOTION TO
                                                                                            REMAND
                                  14               v.
                                                                                            Re: Dkt. No. 20
                                  15        CEVA LOGISTICS, et al.,
                                  16                     Defendants.

                                  17

                                  18            Plaintiff Byron Jackson (“Plaintiff”) brings suit against Defendants CEVA LOGISTICS

                                  19   (“CEVA”), RANDSTAD INC. (“Randstad”), and TESLA MOTORS (“Tesla”) (collectively,

                                  20   “Defendants”) for violations of California’s Fair Employment and Housing Act (“FEHA”),

                                  21   intentional infliction of emotional distress, and negligent infliction of emotional distress. Before

                                  22   the Court is Plaintiff’s motion to remand. Having considered the parties’ submissions, the

                                  23   relevant law, and the record in this case, the Court DENIES Plaintiff’s motion to remand.1

                                  24   I.       BACKGROUND
                                  25

                                  26
                                       1
                                        Plaintiff’s motion to remand contains a notice of motion that is separately paginated from the
                                       memorandum of points and authorities in support of the motion. See ECF No. 20 at i-ii. Civil
                                  27   Local Rule 7-2(b) provides that the notice of motion and points and authorities should be
                                       contained in one document with a combined limit of 25 pages. See Civ. Loc. R. 7-2(b).
                                  28                                                    1
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                          Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 2 of 16



                                          A. Factual Background
                                   1
                                              In February 2018, Plaintiff Byron Jackson, an African American man, was hired by
                                   2
                                       Randstad, a temporary staffing agency that contracts to provide workers to various industries in
                                   3
                                       California. ECF No. 1-1 (“Compl.”) ¶¶ 1-2, 28. Randstad contracted with CEVA to provide
                                   4
                                       employees and workers to CEVA. Id. ¶ 3. CEVA is a world-wide supply chain management
                                   5
                                       company that designs and implements solutions for freight management and contract logistics. Id.
                                   6
                                       CEVA contracted with Randstad for Plaintiff’s services at a CEVA “facility located at 1710 Little
                                   7
                                       Orchard, in San Jose, Santa Clara County, California” (“the San Jose Facility”). Id. ¶ 3, 28.
                                   8
                                       Plaintiff alleges that the San Jose Facility where he worked was owned, operated, and controlled
                                   9
                                       by CEVA “for the benefit of [Tesla].” Id. ¶¶ 4, 6. Plaintiff alleges that Tesla “contracted with
                                  10
                                       [CEVA] and [Randstad], directly or indirectly for the services of Plaintiff . . . at facilities engaged
                                  11
                                       in the manufacture and production of [Tesla] products.” Id. ¶ 7. Randstad and CEVA are not
                                  12
Northern District of California




                                       citizens of California. ECF No. 1 ¶¶ 15, 19 (“Notice of Removal”). Tesla has its principal place
 United States District Court




                                  13
                                       of business in California and is therefore considered a citizen of California. Id. ¶ 20.
                                  14
                                              Plaintiff alleges that employees of CEVA “blatantly demonstrated that [] racist behavior
                                  15
                                       would be tolerated at sites on which Randstad contracted to provide employees for [CEVA], and
                                  16
                                       for the benefit of [Tesla].” Compl. ¶¶ 9-12, 26. According to Plaintiff, Randstad, CEVA, and
                                  17
                                       Tesla “have allowed a racially hostile environment to exist on its worksite, without restraint,”
                                  18
                                       especially with respect to “African American employees.” Id. ¶ 25. Plaintiff was constantly
                                  19
                                       harassed and subjected to derogatory epithets, and despite Plaintiff’s pleas to his supervisors, who
                                  20
                                       worked for Randstad and CEVA, the harassment continued unabated. Id. ¶¶ 30-33. Plaintiff also
                                  21
                                       alleges that he “was exposed to similar treatment from the employees of [Tesla] who worked in
                                  22
                                       the quality inspection area of the facility owned by [CEVA].” Id. ¶ 40.
                                  23
                                              Furthermore, Plaintiff alleges that on November 29, 2018, Plaintiff sustained a work-
                                  24
                                       related injury but was refused an accommodation by Randstad. Id. ¶ 44. Plaintiff “believes that
                                  25
                                       [his supervisors] intentionally failed to offer a reasonable accommodation both in response to his
                                  26
                                       complaints regarding the racial harassment and discriminatory treatment, and in response to his
                                  27

                                  28                                                      2
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                          Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 3 of 16




                                   1   request for an accommodation.” Id.

                                   2          “Finding the continual onslaught of offensive conduct unbearable, along with the employer

                                   3   [Randstad’s] failure to accommodate his workplace injury, Plaintiff . . . could no longer bear the

                                   4   conduct and resigned in January 2019.” Id. ¶ 39.

                                   5      B. Procedural History
                                   6          On October 11, 2019, Plaintiff filed suit against Defendants in California Superior Court

                                   7   for the County of Santa Clara. Notice of Removal ¶ 1. The Complaint alleges seven causes of

                                   8   action: (1) discrimination based upon race in violation of California’s Fair Employment and

                                   9   Housing Act (“FEHA”) against all Defendants, Compl. ¶¶ 52-57; (2) harassment based on race in

                                  10   violation of FEHA against all Defendants, id. ¶¶ 58-65; (3) failure to engage in an interactive

                                  11   process in violation of FEHA against Randstad, id. ¶¶ 66-70; (4) failure to provide reasonable

                                  12   accommodation in violation of FEHA against Randstad, id. ¶¶ 71-75; (5) wrongful constructive
Northern District of California
 United States District Court




                                  13   termination in violation of public policy and FEHA against Randstad, id. ¶¶ 76-80; (6) intentional

                                  14   infliction of emotional distress against all Defendants, id. ¶¶ 81-84; and (7) negligent infliction of

                                  15   emotional distress against all Defendants, id. ¶¶ 85-90. Plaintiff seeks lost wages, punitive

                                  16   damages, emotional distress damages, and reasonable attorney’s fees. Id. at 19; see also id. ¶¶ 54-

                                  17   56, 62-64.

                                  18          Plaintiff served the Complaint on all Defendants on October 21, 2019. ECF No. 1 ¶¶ 1-2

                                  19   (“Notice of Removal”). On November 20, 2019, Defendants filed answers and removed the

                                  20   instant case to this Court. Id.

                                  21          On December 6, 2019, Plaintiff filed a motion to remand. ECF No. 20 (“Mot.”). Plaintiff

                                  22   argues that this case must be remanded because (1) Tesla is a proper defendant with respect to

                                  23   Plaintiff’s causes of action under FEHA, Mot. at 3-6; and (2) the $75,000 amount in controversy

                                  24   requirement is not satisfied, id. at 7-10. On December 20, 2019, Defendants filed an opposition to

                                  25   Plaintiff’s motion to remand. ECF No. 21 (“Opp.”). On December 27, 2019, Plaintiff filed a

                                  26   reply. ECF No. 28 (“Reply”).

                                  27          Additionally, with their opposition to Plaintiff’s motion to remand, Defendants submitted

                                  28                                                      3
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                             Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 4 of 16




                                   1   various sworn declarations. First, Defendants filed a declaration from Doug Evans, CEVA’s

                                   2   Director of Logistics, who served as the General Manager of the San Jose Facility where Plaintiff

                                   3   worked during the time at issue in the instant case. ECF No. 22 ¶ 2 (“Evans Decl.”). Second,

                                   4   Defendants submitted the sworn declaration of Charles Grayson, Tesla’s Manager of Production,

                                   5   Warehousing, who worked at the San Jose Facility at the time Plaintiff worked there. ECF No. 23

                                   6   ¶¶ 2-3 (“Grayson Decl.”). Third, Defendants submitted a sworn declaration from Christine Woo,

                                   7   who serves as Senior Vice President for Randstad. ECF No. 26 ¶ 2 (“Woo Decl.”). Plaintiff did

                                   8   not file any sworn declarations in response, nor did Plaintiff rebut or respond to the facts proffered

                                   9   in Defendants’ sworn declarations.

                                  10            Finally, Defendants also filed a request for judicial notice in support of their opposition to

                                  11   Plaintiff’s motion to remand. ECF No. 27 (“RJN”). Defendants ask the Court to take judicial

                                  12   notice of various state court jury verdicts in analogous FEHA actions involving successful hostile
Northern District of California
 United States District Court




                                  13   work environment lawsuits filed by African American plaintiffs. Id. Courts regularly take

                                  14   judicial notice of “undisputed matters of public record, including documents on file in federal or

                                  15   state courts.” Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012); see also Dawson v.

                                  16   Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006) (“We take judicial notice of . . . state court orders

                                  17   and proceedings.” (citing Fed. R. Evid. 201(b), (c))). Plaintiff does not oppose this request.

                                  18   Accordingly, the Court GRANTS Defendants’ request for judicial notice.

                                  19   II.      LEGAL STANDARD
                                  20         A. Motion to Remand

                                  21            A suit may be removed from state court to federal court only if the federal court would

                                  22   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  23   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  24   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                  25   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                  26   remand the action to state court. 28 U.S.C. § 1447(c).

                                  27            The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                  28                                                       4
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                          Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 5 of 16




                                   1   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal

                                   2   statute is strictly construed, and any doubt about the right of removal requires resolution in favor

                                   3   of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                   4   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                   5             For federal subject matter jurisdiction to exist, a case must either involve diversity of

                                   6   citizenship between the parties or involve a claim arising under federal law. See Wayne v. DHL

                                   7   Worldwide Express, 294 F.3d 1179, 1183 n.2 (9th Cir. 2002). Under 28 U.S.C. § 1332(a)(1),

                                   8   federal courts have diversity jurisdiction over civil actions “where the matter in controversy

                                   9   exceeds the sum or value of $75,000 . . . and is between . . . citizens of different States.” 28

                                  10   U.S.C. § 1332. The statute “applies only to cases in which the citizenship of each plaintiff is

                                  11   diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

                                  12   III.      DISCUSSION
Northern District of California
 United States District Court




                                  13             Under 28 U.S.C. § 1332(a)(1), federal courts have diversity jurisdiction over civil actions

                                  14   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between

                                  15   . . . citizens of different States.” 28 U.S.C. § 1332. Plaintiff argues that Defendants fail to

                                  16   demonstrate that either the complete diversity or $75,000 amount in controversy requirement is

                                  17   met. Defendants respond that both requirements are met because (1) Tesla was fraudulently

                                  18   joined in the instant case, and (2) Plaintiff’s request for damages and attorney fee awards easily

                                  19   satisfies the $75,000 amount in controversy requirement. The Court begins its analysis with the

                                  20   issue of fraudulent joinder before addressing the amount in controversy.

                                  21          A. Plaintiff Fraudulently Joined Tesla in the Instant Action, and Therefore, the Parties
                                                 Fulfill the Complete Diversity Requirement for Diversity Jurisdiction
                                  22
                                                 Defendants first argue that the Court has diversity jurisdiction over this case such that
                                  23
                                       subject matter jurisdiction is proper. For the Court to have diversity jurisdiction, complete
                                  24
                                       diversity of parties is required. “[I]n a case with multiple plaintiffs and multiple defendants, the
                                  25
                                       presence in the action of a single plaintiff from the same State as a single defendant deprives the
                                  26
                                       district court of original diversity jurisdiction over the entire action.” Abrego v. Dow Chem. Co.,
                                  27

                                  28                                                        5
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                          Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 6 of 16




                                   1   443 F.3d 676, 679 (9th Cir. 2006) (quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

                                   2   546, 553 (2005)).

                                   3           Defendants acknowledge that Tesla is a citizen of California such that its inclusion in the

                                   4   lawsuit would typically destroy complete diversity. Opp. at 3. Defendants, however, argue that

                                   5   Tesla is not a proper defendant because Tesla was fraudulently joined. Id. This argument is

                                   6   crucial because fraudulently joined defendants who destroy diversity do not defeat removal.

                                   7   McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

                                   8           “Fraudulent joinder is a term of art” and does not require a showing of bad faith. Id. As

                                   9   this Court has previously explained, “[t]here is a ‘general presumption against fraudulent joinder’

                                  10   and the defendant’s burden of demonstrating that a joinder is fraudulent is a ‘heavy’ one.” Beutel

                                  11   v. Wells Fargo Bank N.A., 2018 WL 3084660, at *2 (N.D. Cal. Jun. 22, 2018) (quoting Hunter v.

                                  12   Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)). Joinder is fraudulent only when it is
Northern District of California
 United States District Court




                                  13   “obvious according to the settled rules of the state that [a plaintiff] has failed to state a claim

                                  14   against [a joined defendant].” Hunter, 582 F.3d at 1046.

                                  15           This standard imposes a very high bar on removing defendants, which “accords with the

                                  16   presumption against removal jurisdiction, under which we strictly construe the removal statute,

                                  17   and reject federal jurisdiction if there is any doubt as to the right of removal in the first instance.”

                                  18   Grancare, LLC v. Thrower by and through Mills, 889 F.3d 543, 550 (9th Cir. 2018) (quotation

                                  19   marks omitted). The Ninth Circuit has repeatedly held that “if there is a possibility that a state

                                  20   court would find that the complaint states a cause of action against any of the resident defendants,

                                  21   the federal court must find that the joinder was proper and remand the case to the state court.” Id.

                                  22   at 548 (emphasis in original) (citations and quotation marks omitted). “In the Ninth Circuit, a

                                  23   non-diverse defendant is deemed to be fraudulently joined if, after all disputed questions of fact

                                  24   and all ambiguities in the controlling state law are resolved in the plaintiff’s favor, the plaintiff

                                  25   could not possibly recover against the party whose joinder is questioned.” Mireles v. Wells Fargo

                                  26   Bank, N.A., 845 F. Supp. 2d 1034, 1063 (C.D. Cal. 2012) (internal quotation marks and citations

                                  27   omitted). Additionally, “[f]raudulent joinder must be proven by clear and convincing evidence.”

                                  28                                                       6
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                          Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 7 of 16




                                   1   Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).

                                   2          Specifically, in Grancare, the Ninth Circuit held that “the test for fraudulent joinder and

                                   3   for failure to state a claim under Rule 12(b)(6) are not equivalent.” Grancare, 889 F.3d at 549.

                                   4   “A claim against a defendant may fail under Rule 12(b)(6), but that defendant has not necessarily

                                   5   been fraudulently joined.” Id. In other words, courts should only find that a defendant was

                                   6   fraudulently joined if any deficiency in the complaint cannot possibly be cured by granting the

                                   7   plaintiff leave to amend. Id. at 550 (“If a defendant cannot withstand a Rule 12(b)(6) motion, the

                                   8   fraudulent inquiry does not end there. For example, the district court must consider, as it did in

                                   9   this case, whether a deficiency in the complaint can possibly be cured by granting the plaintiff

                                  10   leave to amend.”).

                                  11          Nonetheless, though the bar for establishing fraudulent joinder is high, it is not an

                                  12   impossible one. Typically, in cases where a party has been fraudulently joined, courts “pierc[e]
Northern District of California
 United States District Court




                                  13   the pleadings and consider[] summary judgment-type evidence such as affidavits and deposition

                                  14   testimony.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1068 (9th Cir. 2001) (quoting

                                  15   Cavallini v. State Farm Mutual Auto Ins. Co., 44 F.3d 256, 263 (5th Cir. 1995)) (affirming district

                                  16   court’s determination that defendant was fraudulently joined); OpenGov, Inc. v. GTY Tech.

                                  17   Holdings Inc., 2019 WL 978769, at *6 (N.D. Cal. Feb. 28, 2019) (“[F]raudulent joinder claims

                                  18   may be resolved by ‘piercing the pleadings’ and considering summary judgment-type evidence

                                  19   such as affidavits and deposition testimony.” (quoting Morris, 236 F.3d at 1068)). In such

                                  20   situations, defendants generally introduce evidence that establishes that a plaintiff cannot maintain

                                  21   a cause of action against the so-called sham defendant. If the plaintiff does not “offer[] any

                                  22   evidence that substantively rebuts Defendants’ evidence,” courts may conclude that defendants

                                  23   “have sufficiently established fraudulent joinder.” Barajas v. Carriage Cemetery Servs. of

                                  24   California, Inc., 2019 WL 2499711, at *4 (N.D. Cal. June 17, 2019); Harwood v. Option Care

                                  25   Enterprises, Inc., 2019 WL 1952692, at *8 (C.D. Cal. May 2, 2019) (holding defendant was

                                  26   fraudulently joined because “Defendants offered facts to demonstrate why [the defendant] could

                                  27   not be liable on any theory, and Plaintiff did not dispute or refute those facts. Therefore, the Court

                                  28                                                     7
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                          Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 8 of 16




                                   1   determines that Defendants established that there is no possibility that Plaintiff can state a claim

                                   2   against [the fraudulently joined defendant].”).

                                   3          In the instant case, Plaintiff moves to remand on the basis that Tesla is a proper defendant

                                   4   with respect to Plaintiff’s causes of action under FEHA. Mot. at 3-6. Specifically, the Court

                                   5   considers whether Defendants adequately establish that Plaintiff was not Tesla’s employee, and

                                   6   therefore, that Tesla cannot be held liable under Plaintiff’s FEHA causes of action. As explained

                                   7   more fully below, the Court concludes that Tesla was fraudulently joined in the instant action.

                                   8          “FEHA’s purpose is to protect and safeguard the right and opportunity of all persons to

                                   9   seek and hold employment free from discrimination.” Jimenez v. U.S. Cont’l Mktg., Inc., 41 Cal.

                                  10   App. 5th 189, 196 (2019). “To this end, FEHA makes it unlawful for an employer to harass or

                                  11   retaliate against an employee.” Id. “To be entitled to relief for allegations of harassment and

                                  12   retaliation, a FEHA claimant must first demonstrate an employment relationship with his or her
Northern District of California
 United States District Court




                                  13   alleged employer.” Id.

                                  14          “In determining whether a defendant is an employer, courts consider the ‘totality of

                                  15   circumstances’ that ‘reflect upon the nature of the work relationship of the parties, with emphasis

                                  16   upon the extent to which the defendant controls the plaintiff’s performance of work

                                  17   duties.’” Nepomuceno v. Cherokee Med. Servs., LLC, 2013 WL 5670960, at *4 (S.D. Cal. Oct.

                                  18   16, 2013) (quoting Vernon v. State, 116 Cal.App.4th 114, 124 (2004)). As the California Supreme

                                  19   Court has noted, “[t]his standard requires ‘a comprehensive and immediate level of ‘day-to-day’

                                  20   authority’ over matters such as hiring, firing, direction, supervision, and discipline of the

                                  21   employee.” Patterson v. Domino’s Pizza, LLC, 60 Cal. 4th 474, 499 (2014) (quoting Vernon, 116

                                  22   Cal. App. 4th at 127-28).

                                  23          Plaintiff notes that under California law and “[i]n the context of an individual who is

                                  24   employed by a temporary agency and assigned to work on the premises of the agency’s client,

                                  25   . . . the purpose of FEHA to safeguard an employee’s right to hold employment without

                                  26   experiencing discrimination is best served by applying the traditional labor law doctrine of ‘dual

                                  27   employers,’ holding both the agency and the client are employers.” Mathieu v. Norrell Corp., 115

                                  28                                                      8
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                          Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 9 of 16




                                   1   Cal. App. 4th 1174, 1183 (2004); Mot. at 5. In other words, “a worker employed by one entity

                                   2   [can] also [be] considered an employee of a second entity if that borrowing entity exercises certain

                                   3   powers of control over the employee.” Hirst v. City of Oceanside, 236 Cal. App. 4th 774, 783

                                   4   (2015).

                                   5             In these situations involving temporary-staffing, “factors under the contractual control of

                                   6   the temporary-staffing agency (such as hiring, payment, benefits, and timesheets being handled by

                                   7   a temporary-staffing agency) are not given any weight in determining the employment relationship

                                   8   with respect to the contracting employer.” Jimenez, 41 Cal. App. 5th at 193. Rather, courts must

                                   9   look at employer relationships practically and under the totality of the circumstances. In this

                                  10   regard, plaintiffs must still allege that a purported employer exercised “‘a comprehensive and

                                  11   immediate level of ‘day-to-day’ authority’” over the employee. Patterson, 60 Cal. 4th at 499

                                  12   (quoting Vernon, 116 Cal. App. 4th at 127-28); Bradley v. Dep’t of Corr. & Rehab., 158 Cal. App.
Northern District of California
 United States District Court




                                  13   4th 1612, 1626 (2008) (“[T]he employment relationship for FEHA purposes must be tied directly

                                  14   to the amount of control exercised over the employee.”). Nonetheless, “[t]he key is that liability is

                                  15   predicated on the allegations of harassment or discrimination involving the terms, conditions, or

                                  16   privileges of employment under the control of the employer, and that the employment relationship

                                  17   exists for FEHA purposes within the context of the control retained.” Bradley, 158 Cal. App. 4th

                                  18   at 1629. Put more simply, “the main factor is the second entity’s right to control job

                                  19   performance.” Hirst, 236 Cal. App. 4th at 783.

                                  20             Here, Plaintiff claims that the aforementioned case law requires remand. In his Complaint,

                                  21   Plaintiff states: “At all relevant times, he was an employee of RANDSTAD.” Compl. ¶ 1.

                                  22   However, Plaintiff asserts that although he was an employee of Randstad, a temporary staffing

                                  23   agency, Plaintiff was assigned to work on the premises of Tesla, Randstad’s client, and that

                                  24   Plaintiff’s work “directly or indirectly” benefitted Tesla. Compl. ¶¶ 2, 6, 7. Specifically, the

                                  25   Complaint alleges “a work environment controlled by Tesla and requiring him to work at Tesla

                                  26   locations alongside Tesla employees.” Mot. at 2, 5 (citing Compl. ¶¶ 30, 31, 38, 41, 49). Plaintiff

                                  27   also claims that he was “exposed to [racially motivated harassment] from the employees of [Tesla]

                                  28                                                       9
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                         Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 10 of 16




                                   1   who worked in the quality inspection area of the facility.” Compl. ¶ 40. However, in the instant

                                   2   case, Defendants submitted sworn declarations that rebut Plaintiff’s allegations.

                                   3          First, Defendants filed a declaration from Doug Evans, CEVA’s Director of Logistics, who

                                   4   served as the General Manager of the San Jose Facility where Plaintiff worked during the time at

                                   5   issue in the instant case. ECF No. 22 ¶ 2 (“Evans Decl.”). Evans was “responsible for overseeing

                                   6   all day to day operations of the San Jose Facility on CEVA’s behalf, including, but not limited to

                                   7   employee staffing at the San Jose Facility, the work performed at the San Jose Facility, the

                                   8   physical layout of the San Jose Facility[,] and the companies whose employees had access to and

                                   9   worked in the San Jose Facility.” Id. ¶ 3. At the time Plaintiff worked at the San Jose Facility,

                                  10   “CEVA exclusively leased the San Jose Facility as a space for its work, and CEVA controlled the

                                  11   San Jose Facility from late 2017 to early 2019 as a result of leasing this property.” Id. ¶ 4.

                                  12   “CEVA, rather than Tesla, selected Randstad to provide leased employees for this work,” and
Northern District of California
 United States District Court




                                  13   “Tesla did not lease any Randstad employee to perform work at the San Jose Facility.” Id. ¶ 5.

                                  14          Furthermore, “Randstad employees [such as Plaintiff] working at the San Jose Facility

                                  15   performed work under the sole direction of Randstad and CEVA employees,” and “Tesla

                                  16   employees did not manage or supervise Randstad employees’ work.” Id. ¶ 6.           “CEVA

                                  17   employees exclusively trained all Randstad employees working at the San Jose [F]acility

                                  18   regarding the performance of the work tasks that they performed,” and “CEVA managers and

                                  19   supervisors and Randstad managers and supervisors also worked together to set work schedules

                                  20   and job duties for Randstad employees working at the San Jose Facility.” Id.

                                  21          Tesla employees held none of these responsibilities. Id. (“Tesla employees did not

                                  22   participate [in] setting work schedules or job duties for Randstad employees or train Randstad

                                  23   employees regarding the performance of their job duties at the San Jose Facility.”). Evans states

                                  24   that to his knowledge, Tesla did not have the authority to direct or control the work of Randstad

                                  25   employees nor did it ever in practice direct or control the work of Randstad employees. Id. ¶ 8. In

                                  26   fact, Tesla’s only presence at the San Jose Facility was “an approximately 200 square foot office

                                  27   in one corner of the approximately 300,000 square foot San Jose Facility,” and “[o]nly

                                  28                                                     10
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                         Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 11 of 16




                                   1   approximately four Tesla employees worked in this office,” which was separate from the “work

                                   2   floor” where Plaintiff worked. Id. ¶ 9.

                                   3          Second, Defendants submitted the sworn declaration of Charles Grayson, Tesla’s Manager

                                   4   of Production, Warehousing, who worked at the San Jose Facility at the time Plaintiff worked

                                   5   there. ECF No. 23 ¶¶ 2-3 (“Grayson Decl.”). Grayson confirms Evans’s statement that “no Tesla

                                   6   employee supervised, controlled, or directed the day to day work performed by employees of

                                   7   CEVA or Randstad at the San Jose Facility.” Id. ¶ 4. Tesla employees did not make decisions to

                                   8   terminate, promote, or hire CEVA or Randstad employees working at the San Jose Facility. Id.

                                   9   ¶ 5. Finally, with respect to Plaintiff’s allegation that he was racially harassed by Tesla employees

                                  10   working in the quality inspection area of the facility, Compl. ¶ 40, Grayson notes that “Tesla only

                                  11   maintained a very small office in one corner of the very large San Jose Facility.” Grayson Decl.

                                  12   ¶ 6. Though “the San Jose Facility did contain a quality control/quality inspection area, . . . . the
Northern District of California
 United States District Court




                                  13   individuals that performed the day to day work in this area were employees of Thyssenkrupp

                                  14   Industrial & Supply Chain Services, informally known as ‘TK Logistics,’ a separate staffing

                                  15   company, not Tesla.” Id. ¶ 7. Evans’s Declaration also explains that “the individuals that actually

                                  16   performed work in this area [i.e., the quality control/quality inspection area] were employees [of] a

                                  17   third party company known as TK Logistics.” Evans Decl. ¶ 10.

                                  18          Third, Defendants submitted a sworn declaration from Christine Woo, who serves as

                                  19   Senior Vice President for Randstad. ECF No. 26 ¶ 2 (“Woo Decl.”). Woo explains that CEVA is

                                  20   a customer of Randstad, and the two organizations “have entered into services agreements, in the

                                  21   past and at present, which call for Randstad to provide CEVA with temporary

                                  22   workers. . . . Plaintiff was such an employee of Randstad, assigned to work at CEVA’s facility in

                                  23   San Jose, California.” Id. ¶ 5. Crucially, the same is not true of Tesla. Woo notes that Tesla “is

                                  24   not a customer of Randstad,” and that Randstad has never in the past had, and does not currently

                                  25   have, a services agreement with Tesla.” Id. ¶ 6.

                                  26          Given these sworn declarations, Plaintiff may hold CEVA liable as an employer. This

                                  27   evidence, however, does not allow Plaintiff to hold Tesla liable as an employer because Tesla was

                                  28                                                      11
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                           Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 12 of 16




                                   1   never Randstad’s client, Tesla did not own or manage the facilities where Plaintiff worked, and

                                   2   Tesla did not in practice exercise “a comprehensive and immediate level of day-to-day authority”

                                   3   over Plaintiff. See Patterson, 60 Cal. 4th at 499 (quotation marks omitted); Woo Decl. ¶ 6; Evans

                                   4   Decl. ¶¶ 4-9; Grayson Decl. ¶¶ 4-7. Indeed, Defendants even rebut Plaintiff’s allegation that he

                                   5   was “exposed to [racially motivated harassment] from the employees of [Tesla] who worked in the

                                   6   quality inspection area of the facility,” as multiple declarations explain that those employees were

                                   7   not Tesla’s employees. See Compl. ¶ 40; Grayson Decl. ¶ 7; Evans Decl. ¶ 10.

                                   8          Therefore, as it stands, the evidence establishes that Tesla did not exercise “‘a

                                   9   comprehensive and immediate level of ‘day-to-day’ authority’” over Plaintiff. See Patterson, 60

                                  10   Cal. 4th at 499 (quoting Vernon, 116 Cal. App. 4th at 127-28); Hirst, 23 Cal. App. 4th at 783

                                  11   (“[A] worker employed by one entity [can] also [be] considered an employee of a second entity if

                                  12   that borrowing entity exercises certain powers of control over the employee.”).
Northern District of California
 United States District Court




                                  13          Importantly, Plaintiff did not file any evidence to rebut or contest Defendants’ declarations

                                  14   that Plaintiff was never employed by Tesla. Plaintiff therefore resorts to the argument that Tesla

                                  15   can be held liable because Plaintiff’s work “directly or indirectly” benefitted Tesla.2 Compl. ¶¶ 6,

                                  16   7; Reply at 4-5. As discussed previously, however, that is not the proper test for determining

                                  17   whether Plaintiff can be considered Tesla’s employee under FEHA. Rather, the proper inquiry is

                                  18   whether Tesla exercised “a comprehensive and immediate level of day-to-day authority” over

                                  19   Plaintiff. Patterson, 60 Cal. 4th at 499 (quotation marks omitted).

                                  20          Indeed, the Ninth Circuit, relying on California law, rejected a similar argument in a

                                  21   published opinion. In Doe I v. Wal-Mart Stores, Inc., the plaintiffs were employed by separate

                                  22   suppliers but alleged that they were Wal-Mart’s employees because their work for their employers

                                  23   benefitted Wal-Mart. 572 F.3d 677, 683 (9th Cir. 2009). According to the plaintiffs, Wal-Mart

                                  24   could be held liable under FEHA because “Wal-Mart contracted with suppliers regarding

                                  25

                                  26
                                       2
                                        Elsewhere, Plaintiff conclusorily states that Tesla “exercised a level of control of the workplace”
                                       without anything more. Reply at 4-5. Such a “general statement that [Tesla] exercised control
                                  27   over [Plaintiff’s] day-to-day employment is a conclusion, not a factual allegation stated with any
                                       specificity.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 683 (9th Cir. 2009).
                                  28                                                    12
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                         Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 13 of 16




                                   1   deadlines, quality of products, materials used, prices, and other common buyer-seller contract

                                   2   terms.” Id. The Ninth Circuit, however, held that “[s]uch supply contract terms do not constitute

                                   3   an ‘immediate level of day-to-day’ control over a supplier’s employees so as to create an

                                   4   employment relationship between a purchaser and a supplier’s employees.” Id. (quotation marks

                                   5   omitted). That same conclusion follows here.

                                   6          As a result, what the Court is left with are Defendants’ unrebutted sworn declarations.

                                   7   Plaintiff has not proffered any evidence of their own or contested Defendants’ declarations. In

                                   8   situations where the evidence conclusively establishes that a plaintiff cannot maintain a cause of

                                   9   action against a defendant, courts may “pierc[e] the pleadings” and find that a defendant was

                                  10   fraudulently joined. See Morris, 236 F.3d at 1068 (affirming district court’s conclusion that

                                  11   defendant was fraudulently joined); OpenGov, Inc., 2019 WL 978769, at *6 (“[F]raudulent joinder

                                  12   claims may be resolved by ‘piercing the pleadings’ and considering summary judgment-type
Northern District of California
 United States District Court




                                  13   evidence such as affidavits and deposition testimony.” (quoting Morris, 236 F.3d at 1068));

                                  14   Barajas, 2019 WL 2499711, at *4 (holding Defendants “sufficiently established fraudulent

                                  15   joinder” because “Plaintiffs have not offered any evidence that substantively rebuts Defendants’

                                  16   evidence”); Harwood, 2019 WL 1952692, at *8 (holding defendant was fraudulently joined

                                  17   because “Defendants offered facts to demonstrate why [the defendant] could not be liable on any

                                  18   theory, and Plaintiff did not dispute or refute those facts. Therefore, the Court determines that

                                  19   Defendants established that there is no possibility that Plaintiff can state a claim against [the

                                  20   fraudulently joined defendant].”). That is precisely the situation here.

                                  21          Plaintiff moves to remand on the basis that Tesla is a proper defendant with respect to only

                                  22   Plaintiff’s causes of action under FEHA. Mot. at 3-6. As discussed above, Defendants have

                                  23   sufficiently established Plaintiff’s fraudulent joinder of Tesla as to Plaintiff’s FEHA causes of

                                  24   action such that the Court disregards Tesla’s California citizenship. Accordingly, the parties in the

                                  25   instant case are completely diverse. Therefore, the Court must next address whether Plaintiff’s

                                  26   suit satisfies the $75,000 amount in controversy requirement in order to determine whether the

                                  27   Court has subject matter jurisdiction over the instant action.

                                  28                                                     13
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                         Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 14 of 16



                                          B. Plaintiff’s Suit Satisfies the $75,000 Amount in Controversy Requirement for
                                   1         Diversity Jurisdiction
                                   2          Where, as here, it is not facially evident from the Complaint that the $75,000 amount in
                                   3   controversy was satisfied at the time of removal, a defendant must prove, by a preponderance of
                                   4   the evidence, that the amount in controversy meets the jurisdictional threshold. Valdez v. Allstate
                                   5   Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). When filing a notice of removal, however, a
                                   6   defendant “need include only a plausible allegation that the amount in controversy exceeds the
                                   7   jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89,
                                   8   (2014) (citing 18 U.S.C. § 1446(a)). Rather, “[e]vidence establishing the amount is required by
                                   9   § 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the defendant’s
                                  10   allegation.” Id.
                                  11          Here, Defendants assert that Plaintiff could seek approximately $38,700 in lost wages.
                                  12   Notice of Removal ¶ 47; Opp. at 11. Plaintiff does not dispute this $38,700 figure. Mot. at 8.
Northern District of California
 United States District Court




                                  13   Therefore, in order to satisfy the $75,000 amount in controversy necessary to assert diversity
                                  14   jurisdiction, Defendants must establish that Plaintiff’s other requests for recovery—for punitive
                                  15   damages, emotional distress damages, and attorney’s fees—are greater than the remaining $36,300
                                  16   necessary to meet the $75,000 threshold.
                                  17          First, Defendants argue that punitive damages and emotional distress damages are enough
                                  18   to satisfy the amount in controversy. Second, Defendants contend that Plaintiff’s attorney’s fees
                                  19   are also sufficient to satisfy the $75,000 amount in controversy requirement. Because the Court
                                  20   agrees with Defendants as to their first argument, the Court does not reach Defendants’ second
                                  21   argument.
                                  22          “To establish probable punitive damages, [a defendant] may introduce evidence of jury
                                  23   verdicts in cases involving analogous facts.” Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1033
                                  24   (N.D. Cal. 2002). Though a defendant’s cited cases may “involve distinguishable facts[, that
                                  25   alone] is not dispositive” because analogous jury verdicts can nonetheless “amply demonstrate the
                                  26   potential for large punitive damage awards.” Id. The same is true for emotional distress damages.
                                  27   See Rodriguez v. Home Depot, U.S.A., Inc., 2016 WL 3902838, at *5 (N.D. Cal. July 19, 2016)
                                  28                                                    14
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                         Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 15 of 16




                                   1   (“A defendant may introduce evidence of jury verdicts in cases involving analogous facts to

                                   2   establish probable emotional distress damages. The facts of such case need not be perfectly

                                   3   analogous, however, to meet the ‘more-likely-than-not standard.’” (quotation marks and citations

                                   4   omitted)); see also Lopez v. Healthcare Servs. Grp., Inc., 2019 WL 1646083, at *3 (C.D. Cal. Apr.

                                   5   2, 2019) (holding that a defendant may introduce evidence of jury verdicts from cases with

                                   6   analogous facts to establish probable emotional distress damages and probable punitive damages).

                                   7          Here, Plaintiff seeks punitive damages and emotional distress damages based on

                                   8   allegations that he was discriminated against, harassed, and subjected to a “racially hostile work

                                   9   environment” “due to his membership in the protected classes of a Black, African American

                                  10   male.” Compl. ¶¶ 54-56, 62-64. Defendants proffer jury verdicts from various successful hostile

                                  11   work environment lawsuits filed by African American plaintiffs in California. ECF No. 27

                                  12   (“RJN”). These jury verdicts include punitive damages and emotional distress damages far in
Northern District of California
 United States District Court




                                  13   excess of the $75,000 necessary to establish diversity jurisdiction. See id., Ex. 1 (awarding

                                  14   $1,300,000 for emotional distress damages); Ex. 2 (awarding $100,000 for emotional distress

                                  15   damages); Ex. 3 (awarding $1,200,000 for “non-economic loss” damages); Ex. 4 (awarding

                                  16   $400,000 in punitive damages).

                                  17          Plaintiff, in his Reply brief, offers no substantive response to the proffered jury verdicts.

                                  18   See Reply at 2 (“As to the value of the case, this Court is not required to rely upon reports of

                                  19   verdicts in other cases. Plaintiff asks this Court to find that defendants have failed to meet their

                                  20   burden to show that the ‘value’ of this case exceeds $75,000.00.”).

                                  21          The Court therefore finds that Defendants have met their burden by demonstrating that

                                  22   Plaintiff’s request for punitive damages and emotional distress damages likely exceeds $75,000.

                                  23   Though Defendants’ jury verdicts are “not perfectly analogous,” these cases “amply demonstrate

                                  24   the potential for large punitive damage awards in employment discrimination cases” and

                                  25   “indicate[] that emotional distress damages in a successful employment discrimination case may

                                  26   be substantial.” Simmons, 209 F. Supp. 3d at 1033-34.

                                  27          As a result, Defendants have established that the parties in the instant action are completely

                                  28                                                     15
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
                                         Case 5:19-cv-07657-LHK Document 35 Filed 04/24/20 Page 16 of 16




                                   1   diverse and that the amount in controversy exceeds $75,000 such that diversity jurisdiction is

                                   2   proper. Because the Court has subject matter jurisdiction over the instant action, the Court

                                   3   DENIES Plaintiff’s motion to remand.

                                   4   IV.    CONCLUSION
                                   5          For the foregoing reasons, the Court DENIES Plaintiff’s motion to remand.

                                   6   IT IS SO ORDERED.

                                   7   Dated: April 24, 2020

                                   8                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                   16
                                       Case No. 19-CV-07657-LHK
                                       ORDER DENYING MOTION TO REMAND
